Citation Nr: 1429651	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-36 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for chronic cystitis, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

The Veteran was afforded an October 2012 hearing before the undersigned.  A hearing transcript is of record.  

Review of the Virtual VA electronic folder (efolder) includes additional VA treatment records received after the last adjudication by the agency of original jurisdiction (AOJ).  However, they do not concern urological treatment and are not pertinent to the appeal.  The Board may consider them in the first instance.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's urinary incontinence symptoms are not caused by service connected cystitis.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for cystitis are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7512. 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

With regard to a claim for an increased disability rating for service-connected disability, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

An August 2009 letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A remand for additional notification about how to substantiate the claim is not necessary.  

The Board also finds that VA has complied with all assistance provisions of VCAA. The evidence of record contains the Veteran's service treatment records and VA treatment records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

The Veteran underwent VA genitourinary examinations in October 2009, July 2010, and November 2011.  The Board notes that the November 2011examiner misstated when the Veteran had his last VA examination.  However, the examination reports reflect a review of the pertinent medical history, interview with the Veteran, and clinical examination.  The examiners provided their medical opinions based these reports and their clinical experience.  Although the Veteran disputes the urinary incontinence findings, the examination reports show that the examiner transcribed the Veteran's reports from the clinical interview.  Review of the examination reports does not show any irregularity or blatant error in the incontinence descriptions.  For these reasons, the Board finds that the examination reports are adequate.  Review of the updated clinical records does not indicate that the Veteran's urinary symptoms due to cystitis have materially increased in severity since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

The Veteran failed to appear for the June 2010 RO hearing and has not asserted good cause for missing it.  At the October 2012 Board hearing, the undersigned identified the issue on appeal.  The Veteran provided testimony as to details of his symptoms.  The undersigned further queried the Veteran about his symptoms in a manner responsive to the applicable rating criteria.  The Veteran has not otherwise asserted prejudice in the conduct of the VA hearing, nor has the Board identified any.  The duties imposed by Bryant are met.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Analysis

The Veteran contends that his current urinary incontinence symptoms warrant an increased rating.  As explained below, the Board finds that the incontinence symptoms are related to the non-service connected prostate disorder and the claim is denied.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  A Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In cases where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected chronic cystitis has been rated 40 percent disabling by the RO under the provisions of Diagnostic Code 7512.  38 C.F.R. § 4.115b.
Diagnostic Code 7512 pertains to chronic cystitis to include interstitial and all etiologies, infectious and noninfectious, which is to be rated as voiding dysfunction. 

Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  Urinary leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating.  Urinary leakage which requires the use of absorbent materials which must be changed two to four times a day warrants a 40 percent rating.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence warrants a maximum rating of 60 percent when it requires the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

Briefly, the Board notes the maximum possible evaluation for urinary frequency is 40 percent.  Id.  The maximum possible rating for obstructed voiding and urinary tract infections is 30 percent.  Id.  Consequently, such rating criteria would not be beneficial to the Veteran and does not warrant further consideration.  

For background purposes, the Veteran initially filed a service connection claim for a kidney infection.  In service, he was hospitalized with microscopic hematuria and cystoscopy showed mild trigonitis.  The RO granted service connection for cystitis (urinary tract infection) in March 1970.  He filed his current claim for an increase in August 2009.  

As relevant, September 2004 VA genitourinary examination included new complaints of incontinence.  Clinical examination was significant for prostate mildly obstructing lateral lobes.  

July 2009 VA treatment records show that the Veteran had a history of micro hematuria with 2005 and 2007 work ups that were negative for cancer.  He had prostatism and was on medication.  He voided well without burning or hematuria.  He denied incontinence.  The examiner noted a recent MRI image indicated the left kidney cyst was stable.  Physical examination was unremarkable.  The examiner assessed increasing micro hematuria.  

In August 2009, the Veteran underwent a cystoscopy for micro hematuria.  The diagnosis included microscopic hematuria, left renal cyst, and benign prostatic hypertrophy (BHP).  

October 2009 VA genitourinary examination shows that the Veteran reported urinary leakage and wore absorbent pads.  He stated that he used six to seven pads each day.  Diagnostic testing revealed a mildly abnormal blood count and normal urine analysis.  An enlarged prostate was noted.  The examiner assessed chronic cystitis with diagnosed kidney cyst.  

VA reexamined the Veteran in July 2010.  He reported urinary frequency or urgency at night.  He denied wearing pads.  The examiner described the Veteran's incontinence symptoms as urinary urgency.  He noted that BHP was shown by cystoscopy.  The examiner diagnosed chronic micro hematuria from complex cyst on the left kidney.  He noted that the Veteran's urinary complaints began in 2006,   many years after the onset of chronic hematuria.  A rectal examination was deferred.  He believed the urinary complaints were secondary to the enlarged prostate, rather than chronic micro hematuria.  He cited 2006 testing revealing a normal bladder, enlarged prostate, and complex cyst of the left kidney and the onset of urinary complaints.  

The most recent VA examination took place in November 2011.  The Veteran reported having a six to eight year history of urinary urgency and urge incontinence.  The examiner noted that the prior clinical findings did not support a cystitis diagnosis.  He believed the urinary urgency symptoms were related to dietary behavior and tobacco usage.  He noted that the micro hematuria has been stable and never increased to gross hematuria.  The examiner diagnosed micro hematuria beginning in adolescence.  

At the October 2012 hearing, the Veteran reported that he had urinary urgency several times per day and used multiple absorbent pads on daily basis.  

The Veteran contends that an increased rating is warranted based upon his current urinary incontinence symptoms.  While the Veteran is competent to describe the history and nature of his incontinence, the question of the underlying pathology causing incontinence is a medical question.  Competent medical evidence is needed.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 

Here, the June 2010 medical opinion indicates that the Veteran's incontinence is caused by his enlarged prostate, not his service connected cystitis.  See also Mittleider v. West, 11 Vet. App. 181 (1998).  The opinion is based upon review of the record and clinical examination.  It is consistent with the Veteran's medical history, dating an onset of urinary incontinence to approximately 2004.  See also September 2004 VA examination.  It is also consistent with the August 2009 cystoscopy report which included findings obstructing prostate and normal bladder.  The Board considers the June 2010 VA medical opinion to be highly probative and weigh against the claim.  

For these reasons, the preponderance of the evidence weighs against the claim.  The benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.115, DC 7512.     

Extraschedular considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected cystitis is fully contemplated by the rating criteria regardless of whether such symptoms are considered as part of an individual disability or based upon the combined effects of all service connected disabilities.  Mittleider, 11 Vet. App. at 181.  The symptoms are productive of micro hematuria findings upon examination.  The degree of disability is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for the Veteran's increased rating claim.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Total disability rating based upon individual unemployability (TDIU)

The Veteran is in receipt of a total disability rating for posttraumatic stress disorder (PTSD) beginning April 30, 2004.  There is no evidence that service connected chronic cystitis precludes gainful employment.  See Bradley v. Peake 22 Vet. App. 280 (2008); 75 Fed. Reg. 11229 (March 10, 2010).  TDIU is not for further consideration.    


ORDER

An increased rating for service connected cystitis is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


